Exhibit 10.7


EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 23,
2015 by and between Citizens Financial Group, Inc. (the “Company”) and Donald H.
McCree III (“Executive”).
WHEREAS the Company desires to employ Executive and to enter into this Agreement
embodying the terms of such employment; and
WHEREAS Executive desires to accept such employment and enter into this
Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
Section 1. Employment At-Will
(a)    Executive's employment with the Company shall be "at-will" and not for a
fixed term. Executive understands and acknowledges that no statement, whether
written or verbal, by the Company or any of its officers, employees or
representatives may in any way modify, alter, or change the "at-will" nature of
Executive's employment by the Company. Executive and the Company each retains
the right to terminate Executive's employment at any time, for any reason or no
reason. Executive understands and agrees that, as an at-will employee, the
Company may terminate Executive's employment without advance notice. Executive
may terminate his employment for any reason (a “Resignation”) effective ninety
(90) days following delivery of written notice of resignation to the Company's
Chief Executive Officer (CEO) (the “Notice Period”).
(b)    Upon receipt of Executive's written notice of Resignation, the Company
may, in its sole discretion, waive or shorten the Notice Period, in which case
Executive will be permitted to terminate employment immediately or at a time
designated by the Company. If the Company waives or shortens the Notice


1



--------------------------------------------------------------------------------




Period, then under such circumstances, the Company will not be obliged to pay
any amount in lieu of the waived or shortened Notice. Alternatively, the Company
may direct Executive not to report to work unless otherwise requested by the
Company (“Garden Leave”). During any period of Garden Leave, as during any
Notice Period:
(i)    Executive will remain an employee of the Company and will continue to be
paid Executive's then base salary and be eligible for employee benefits.
However, Executive shall not be entitled to receive incentive compensation.
(ii)    Executive will be expected to continue to undertake such duties and
responsibilities as are assigned to Executive by the Company's Board of
Directors (the “Board”) or CEO, including duties to assist the Company with
Executive's transition from the Company and maintaining the Company's business,
business relationships, and goodwill. Notwithstanding the foregoing, the Company
reserves the right to suspend any or all of Executive's duties and powers and to
relocate Executive's office to Executive's personal residence for all or part of
the Garden Leave.
(iii)    Executive will remain bound by all fiduciary duties and obligations
owed to the Company and remain required to comply with all Company policies and
practices and the provisions of this Agreement.
(iv)    Executive may not, without the prior written consent of the Company or
except in the discharge of duties and responsibilities in accordance with clause
(ii) above, contact or attempt to contact any client, customer, potential client
or customer, agent, professional advisor, employee, supplier or broker of the
Company or any of its parents, subsidiaries, affiliates or their respective
successors.


2



--------------------------------------------------------------------------------




Section 2. Position
(a)    Commencement Date. The Executive's employment with the Company shall
commence on September 1, 2015 (the "Commencement Date").
(b)    Position. During Executive's employment, Executive shall serve as the
Vice Chairman, Head of Commercial Banking of the Company, with duties and
responsibilities commensurate with such role. In this position, Executive shall
report directly to the CEO or to such other person acting in that capacity on an
interim basis as may be applicable.
(c)    Best Efforts. During Executive's employment, Executive shall: (i) devote
Executive's full professional time, attention, skill and energy to the
performance of his duties for the Company and its parents, subsidiaries,
affiliates or their respective successors (collectively, the "Company
Affiliates" and each a "Company Affiliate"); (ii) use Executive's best efforts
to dutifully, faithfully and efficiently perform his duties hereunder, comply
with the policies, procedures, bylaws, rules, code of conduct and practices of
the Company Affiliates, as the same may be amended from time to time, and of
which he is given notice, and obey all reasonable and lawful directions given by
or under the authority of the CEO; (iii) refrain from engaging in any other
business, profession or occupation for compensation or otherwise which would
conflict, directly or indirectly, with the rendition of services to the Company,
without the prior written consent of the CEO of the Company; except that
Executive may engage in charitable and community activities and manage
Executive's personal investments provided that such activities do not materially
interfere with the performance of his duties hereunder or conflict with the
conditions of his employment; and (iv) refrain from engaging in any conduct he
knows or reasonably should know is prejudicial to the interests and reputation
of any Company Affiliate and endeavor to promote and extend the business of the
Company Affiliates and protect and further their interests and reputation, all
in a manner consistent with his duties and responsibilities.


3



--------------------------------------------------------------------------------




(d)    Directorships. Executive may be required, in the sole discretion of the
Company, to perform services for any Company Affiliate and may be required to
undertake the role and duties of an officer or director of any Company
Affiliate. No additional compensation will be paid in respect of these
appointments.
(e)    Location. During the period of Executive's employment, Executive shall be
co-based in Stamford, Connecticut and Boston, Massachusetts but may be relocated
within a fifty (50) mile radius of either of those locations at the Company's
sole discretion. Executive is expected to spend three to four days per week in
Boston, Massachusetts during routine weeks. Additionally, Executive may be
required to travel internationally or domestically in the performance of his
duties.     
Section 3. Compensation.
(a)     Base Salary. The Company shall pay Executive a base salary at the
initial annualized rate of $700,000 (“Base Salary”) in accordance with the
Company's regular payroll schedule. Executive shall be entitled to increases in
Base Salary as may be determined from time to time in the sole discretion of the
Company.
(b)     Variable Compensation. Executive will be eligible to participate in the
Company's discretionary variable compensation program, as amended from time to
time. For performance year 2015 only, Executive shall receive a guaranteed award
of $869,260 (the “2015 Guaranteed Award”). For years subsequent to 2015,
Executive's initial target bonus opportunity shall be $2,500,000 ("Target Bonus
Opportunity"), with the actual amount of any such award to be determined in the
sole discretion of the Company, based on a mix of factors, including but not
limited to individual, team and Company performance as well as external economic
considerations.
Variable compensation awards may be awarded in cash, equity-based instruments,
or in any other form and may also be deferred in full or in part, as determined
by the Company; provided,


4



--------------------------------------------------------------------------------




that the form and the timing of payment of awards, as well as other terms and
conditions for awards, will be consistent with awards granted to similarly
situated colleagues. Any award Executive receives will be subject to applicable
tax and other required withholdings.
Any cash portion of any award will be paid by March 15th following the
determination of awards and any deferred cash and equity-based instruments
granted to Executive as part of his award will be granted as soon as practicable
following the determination of awards, in each case, provided that Executive
remains employed by the Company on the payment date or grant date (as
applicable) and neither Executive nor the Company has given notice to terminate
Executive's employment prior to the payment date or grant date (as applicable).
However, with respect to the 2015 Guaranteed Award, if Executive is notified
that his employment will be terminated without Cause, then, whether or not his
employment terminates prior to the equity grant date or cash payment date (as
applicable) under the following circumstances, Executive will remain entitled
to, and shall, receive his award as if he had not given or received notice, and
as if he had remained employed through the payment date:
•Death
•Disability (as defined in the Company's long-term disability plan)
•Retirement with the approval of the Company
•
Termination of Executive's employment by the Company without Cause (as defined
herein)

Any deferred cash and equity-based instruments granted to Executive as part of
his award will be governed by the applicable equity plan document and award
agreement, as applicable. In the event of any conflict between information
contained in this document and the plan or award agreement provisions, the terms
of the plan and award agreement shall control. Receiving an award under the
discretionary award program in certain years does not guarantee payment or level
of award in any subsequent year and any award may be forfeited or reduced (i.e.
subject to clawback where legally


5



--------------------------------------------------------------------------------




permissible) as determined appropriate by the Company in its sole discretion.
The Company reserves the right to change the rules of any compensation plan or
program or to cancel any such plan or program at any time without prior notice
in its sole and absolute discretion. 
(c)    Applicability of European Remuneration Regulations. It is anticipated
that the Company will no longer be subject to UK and European remuneration
regulations as of Executive's Commencement Date. However, in the event such
regulations do continue to apply to the Company as of the Commencement Date,
Executive's compensation shall be adjusted to ensure compliance with applicable
law; provided, however, that Executive's total compensation opportunity shall
remain $3,200,000, pro-rated for 2015.
Section 4. Severance and Change in Control
(a)    Severance. In the event the Executive is terminated without Cause,
Executive shall receive the 2015 Guaranteed Award to the extent it has not been
paid and 26 weeks of Executive's Base Salary at the time of Executive's
termination of employment. Such amounts shall be payable following the date of
termination of Executive's employment consistent with the Company's general
payroll practices, and contingent upon Executive executing, and not revoking, a
standard release agreement which shall not release Executive's right of
indemnification and shall not release the right to enforce this Agreement (a
“Standard Release”). The Standard Release must be effective and irrevocable
within fifty-five (55) days after the date of termination of Executive's
employment with the Company. The specific review and revocation period, if any,
will be set forth in the Standard Release agreement.
(b)    Change of Control. In the event Executive's employment is terminated
during calendar year 2016 in connection with (a) the sale of the Company to a
third-party purchaser or group of third-party purchasers acting as a single
consortium (the “Purchaser”); or (b) an asset sale or change in the composition
of the Board consistent with the change of control definition contained in IRC
409A or the regulations thereof ((a) and (b) collectively, a “Change of
Control”), Executive


6



--------------------------------------------------------------------------------




shall receive a payment equivalent to 100% of Executive's Base Salary and Target
Bonus Opportunity. The payment is contingent upon Executive executing, and not
revoking, a Standard Release. Any payment pursuant to this Section 4(b) shall be
in lieu of, not in addition to, any separation payment Executive may otherwise
have been eligible for pursuant to Section 4(a) above or any Company policy or
practice with respect to separation from employment which may be in effect from
time to time. For avoidance of doubt, a sale of Company stock to the public
through an IPO or further sell-down of Company stock to the public shall not
trigger this Section 4(b). Effective January 1, 2017, this Section 4(b) becomes
null and void by its own terms with immediate effect.
(c)    “Cause” means: (i) any conviction (including a plea of guilty or of nolo
contendere or entry into a pre-trial diversion program) of Executive for the
commission of a felony or any conviction of any criminal offense within the
scope of Section 19 of the Federal Deposit Insurance Act, 12 U.S.C. § 1829; (ii)
Executive commits an act of gross misconduct, fraud, embezzlement, theft or
material dishonesty in connection with the Executive’s duties or in the course
of Executive’s employment with the Company or any of its affiliates; (iii)
failure on the part of Executive to perform his employment duties in any
material respect, which is not cured to the reasonable satisfaction of the
Company within 30 days after Executive receives written notice of such failure;
(iv) Executive violates Section 7 or 8 of this Agreement; or (v) Executive makes
any material false or disparaging comments about the Company or any of its
subsidiaries, affiliates, employees, officers, or directors, or engages in any
activity which in the opinion of the Company is not consistent with providing an
orderly handover of Executive's responsibilities.
Section 5. Executive Benefits, Medical Exam, Paid Time Off, Reimbursement of
Expenses
(a)    Executive Benefits. Executive may participate in and receive benefits
under any and all benefit plans offered to similarly-situated employees of the
Company, subject to the terms and


7



--------------------------------------------------------------------------------




conditions of those plans, policies and programs that are in effect from time to
time. The Company reserves the right to amend the terms and conditions of its
employee benefits and the related plans, policies and programs at any time, in
the Company's sole discretion.
(b)    Retirement.      For the purpose of calculating retirement eligibility
only, upon the Commencement Date Executive shall be credited with five years of
service. This credit shall be applied and shall control over any contrary
calculation contained in any applicable plan or award document, if any.
(c)    Housing Allowance. Executive shall be provided an annual gross housing
allowance of $100,000 for years 2015 through 2017, with the 2015 payment
pro-rated for service during such year. This housing allowance shall be paid
monthly in equal instalments. The housing allowance shall continue through
December 31, 2017.
(d)    Medical Exam. Executive shall at any time (including during any period of
incapacity) at the request and expense of the Company submit to medical
examinations by a medical practitioner nominated by the Company, to the extent
permitted by applicable federal and state law.
(e)        Paid Time Off. Executive shall be entitled to accrue 27 days of paid
time off (“PTO”) annually, which may be scheduled as time off away from work in
accordance with the Company's current PTO policy. For 2015, Executive's PTO will
be pro-rated based on the 1st of the month following his date of hire.
(f)        Reimbursement of Business Expenses. Reasonable, customary and
necessary travel, entertainment and other business expenses incurred by
Executive in the performance of his duties hereunder shall be reimbursed by the
Company in accordance with the Company's policies, subject to the provision of
documentation regarding such expenses.


8



--------------------------------------------------------------------------------




Section 6. Compliance with the Company's Personal Securities Transactions Policy
Executive is subject to the Company's Personal Securities Transactions Policy,
which sets forth the required procedures and processes with respect to purchases
and sales of Company securities.
Section 7. Non-Solicitation
(a)     Non-Solicitation of Employees. Executive agrees that, at any time during
Executive's employment and for twelve (12) months following the date Executive
ceases to be employed by the Company for any reason (the "Restricted Period"),
Executive shall not, directly or indirectly, whether for his own account or for
any person or entity other than the Company hire, employ, solicit for employment
or hire, or attempt to solicit for employment or hire, any person who is
employed by any Company Affiliate during the Restricted Period (other than those
employees terminated by the Company Affiliate), nor shall Executive directly or
indirectly induce any such employee to terminate his or her employment or accept
employment with anyone other than a Company Affiliate, or otherwise interfere
with the relationship between any Company Affiliate and any of its employees
during the Restricted Period. Anything to the contrary notwithstanding, the
Company agrees that Executive shall not be deemed in violation of this Section
7(a) if an entity with which Executive is associated hires or engages any
employee of a Company Affiliate, if Executive was not, directly or indirectly,
involved in hiring or identifying such person as a potential recruit or
assisting in the recruitment of such employee, other than signing an offer
letter.
(b)    Non-Solicitation of, and Non-Interference with, Customers and Prospective
Clients. Executive agrees that during his employment and during the Restricted
Period, Executive shall not, directly or indirectly, for any person or entity
other than the Company, solicit or assist in soliciting for financial services
related business any customer of any Company Affiliate, nor will Executive
induce or encourage any such customer to discontinue or diminish his, her or its
relationship or prospective relationship with any Company Affiliate, or divert
business away from any Company Affiliate; provided, however, that


9



--------------------------------------------------------------------------------




general solicitation through advertisement shall not constitute solicitation for
purposes of this provision. Additionally, solicitation for investment in
financial services entities, such as private equity groups, shall not constitute
a violation of this Section 7(b) as long as such solicitation does not directly
compete with any Company Affiliate’s product or service or cause the investor to
divert business or funds/investments away from any Company Affiliate.
(c)    Representations. Executive agrees that all of the foregoing restrictions
are reasonable and necessary to protect the Company's business and its
Confidential Information and that Executive's employment by the Company, along
with the benefits and attributes of that employment, is good and valuable
consideration to compensate him for agreeing to all restrictions contained in
this Agreement. Executive also acknowledges, represents and warrants that his
knowledge, skills and abilities are sufficient to permit Executive to earn a
satisfactory livelihood without violating these provisions. Further, Executive
agrees that he shall not, following the termination of Executive's employment
with the Company, represent or hold himself out as being in any way connected
with the business of the Company.
(d)    Blue Pencil. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this Section 7
to be reasonable, if a final judicial determination is made by an arbitrator or
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if an arbitrator or a court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


10



--------------------------------------------------------------------------------




Section 8. Confidentiality; Ownership of Materials; Duty to Return Company
Property
(a)    Confidential Information. Executive may not at any time (whether during
his employment or after termination) disclose to any unauthorized person, firm
or corporation or use or attempt to use for his own advantage or to the
advantage of any other person, firm or corporation, any confidential information
relating to the business affairs or trade secrets of any Company Affiliate, or
any confidential information about (howsoever obtained) or provided by any third
party received during the course of or as a result of his employment (the
“Confidential Information”). Confidential Information includes, but is not
limited to, information relating to employees, customers and suppliers (former,
actual and potential), Company contracts, pricing structures, financial and
marketing details, business plans, any technical data, designs, formulae,
product lines, intellectual property, research activities and any information
which may be deemed to be commercially or price sensitive in nature, whether
printed, typed, handwritten, videotaped, transmitted or transcribed on data
files or on any other type of media, including but not limited to electronic and
digital media, whether or not labeled as “confidential”. It also includes,
without limitation, any information contained in documents marked “confidential”
or documents of a higher security classification and other information which,
because of its nature or the circumstances in which Executive receives it,
Executive should reasonably consider to be confidential. The Company reserves
the right to modify the categories of Confidential Information from time to
time.
(b)    Exclusions. The provisions of this Section 8 shall not apply to:
(i)    Information or knowledge which subsequently comes into the public domain
other than by way of unauthorized use or disclosure by Executive;
(ii)    The discharge by Executive of his duties hereunder or where his use or
disclosure of the information has otherwise been properly authorized by the
Company;


11



--------------------------------------------------------------------------------




(iii)    Any information which Executive discloses in accordance with applicable
public interest disclosure legislation; or
(iv)    Any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information.
(c)    Due Care. Executive shall exercise all due care and diligence and shall
take all reasonable steps to prevent the publication or disclosure by Executive
of any Confidential Information relating, in particular, but not limited to,
actual or proposed transactions, of any employee, customer, client or supplier
(whether former, actual or potential) of any Company Affiliate including
partnerships, companies, bodies, and corporations having accounts with or in any
way connected to or in discussion with any Company Affiliate and all other
matters relating to such customers, clients or suppliers and connections.
(d)    Duty to Return Confidential Information and Other Company Property.
(i)    All reports, files, notes, memoranda, e-mails, accounts, documents or
other material (including all notes and memoranda of any Confidential
Information and any copies made or received by Executive in the course of his
employment (whether during or after)) in any form, including but not limited to
electronic and digital media, which contain Confidential Information or were
created in the scope of Executive's performance of services, are and shall
remain the sole property of the Company and, following Executive's termination
of employment or at any other time upon the Company's request, to the extent
within his possession or control, Executive shall make every effort to surrender
to the duly authorized representative of the Company or destroy in accordance
with sub-section (ii) below.


12



--------------------------------------------------------------------------------




(ii)    Executive agrees that upon termination of his employment with the
Company for any reason, or at any other time upon the Company's request, he will
make every effort to return (or, if contained electronically on a non-Company
database or server, delete) to the Company immediately all memoranda, books,
papers, plans, information, letters and other data in any form, including but
not limited to electronic and digital media, all copies thereof or, in any way
relating to the business of the Company, all other property of any Company
Affiliate (including, but not limited to, company car, credit cards, equipment,
correspondence, data, disks, tapes, records, specifications, software, models,
notes, reports and other documents together with any extracts or summaries,
removable drives or other computer equipment, keys and security passes) in his
possession or under his control and Executive further agrees that Executive will
not retain or use for his own account at any time any trade names, trademark or
other proprietary business designation used or owned in connection with the
business of any Company Affiliate. To the extent the Company property in
Executive’s possession is not an original, and the Company has copies of such
Company property, Executive may destroy such Company property and attest to the
Company that said property is destroyed as opposed to being returned. Nothing
herein shall affect Executive's right to retain his employment and compensation
related documentation.
(e)    Reasonableness. Executive agrees that the undertakings set forth in this
Section 8 and in Section 7 are reasonable and necessary to protect the
legitimate business interests of the Company both during, and after the
termination of, Executive's employment, and that the benefits Executive receives
under this Agreement are sufficient compensation for these restrictions.
Section 9. Intellectual Property and Developments


13



--------------------------------------------------------------------------------




(a)    Executive agrees that all Developments are the sole and exclusive
property of the Company and hereby assigns all rights to such Developments to
the Company in all countries. Executive agrees, at the Company's expense at any
time during his employment or thereafter, to sign all appropriate documents and
carry out all such reasonable acts as will be necessary to identify and preserve
the legal protection of all Developments; however, the Company will have no
obligation to compensate Executive for his time spent in connection with any
assistance provided unless otherwise required by law. Notwithstanding the
foregoing, Executive understands that no provision in this Agreement is intended
to require assignment of any of his rights in an invention for which Executive
can prove no equipment, supplies, facilities or Confidential Information or
trade secret information of the Company was used, which invention was developed
entirely on his own time, and which invention Executive can prove: (a) does not
relate to the business of the Company or the actual or demonstrably anticipated
research or development of the Company; or (b) does not result from any work
performed by Executive for the Company.  To the extent compatible with
applicable state law, these provisions do not apply to any invention which is
required to be assigned by the Company to the United States Government. 
Executive waives all moral rights in all Intellectual Property which is owned by
the Company, or will be owned by the Company, pursuant to this Section 9.
For purposes of this section, “Developments” means all inventions, whether or
not patentable, Confidential Information, computer programs, copyright works,
mask works, trademarks and other intellectual property made, conceived or
authored by Executive, alone or jointly with others, while employed by the
Company, whether or not during normal business hours or on the Company's
premises, that are within the existing or contemplated scope of the Company's
business at the time such Developments are made, conceived, or authored or which
result from or are suggested by any work Executive or others may do for or on
behalf of the Company.


14



--------------------------------------------------------------------------------




(b)    Executive agrees to promptly submit to the Company written disclosures of
all inventions, whether or not patentable, which are made, conceived or authored
by Executive, alone or jointly with others, while Executive is employed by the
Company.
Section 10. Certain Agreements
(a)    Data Protection. Executive shall familiarize himself with and abide by
the Company's data protection policy, procedures and accountabilities. Executive
acknowledges that any material breach of these procedures may result in the
immediate termination of his employment.
(b)    Personal Information. Executive acknowledges and agrees that the Company
is permitted to hold personal information about him as part of its personnel and
other business records and, in accordance with applicable law, may use such
information in the course of the Company's business.
(c)    Credit Data. The Company reserves the right, upon five (5) days prior
written notice, to, and Executive agrees that the Company may, in accordance
with applicable law, carry out searches about Executive through credit reference
agencies or through the Company's customer records at any time during his
employment for purposes of identifying any serious debt or other significant
financial difficulties of Executive for the purposes of detecting, eliminating
or mitigating any particular risk of employee fraud or theft. The Company will
only retain the information about Executive which the Company obtains from these
searches in accordance with applicable law and for so long as is needed for the
purposes set out above, subject to any legal or regulatory obligation which
requires the Company to retain that information for a longer period. The credit
reference agency will record details of the search but these will not be
available for use by lenders to assess the ability of Executive to obtain
credit. Executive has the right of access to his personal records held by credit
reference agencies. The Company will supply the names and addresses of such
agencies upon request, to help Executive to exercise his right of access to such
records.


15



--------------------------------------------------------------------------------




(d)    Indebtedness. For the reasons referred to above, the Company expects
Executive to manage his personal finances responsibly. The Company requires that
Executive draw to the attention of Executive's manager any serious debt or
significant financial difficulties that he may have, including those which
result in court action being taken against Executive.
Section 11. Remedies
The Company and Executive agree that it is impossible to measure solely in money
the damages which will accrue to the Company by reason of his failure to observe
any of the obligations of Sections 7, 8 or 9 of this Agreement. Therefore, if
the Company shall institute any action or proceeding to enforce such provisions,
Executive hereby waives the claim or defense that there is an adequate remedy at
law and agrees in any such action or proceeding not to interpose the claim or
defense that such remedy exists at law. Without limiting any other remedies that
may be available to the Company, Executive hereby specifically affirms the
appropriateness of injunctive or other equitable relief in any such action and
acknowledges that nothing contained within this Agreement shall preclude the
Company from seeking or receiving any other relief, including without
limitation, any form of injunctive or equitable relief. Executive also agrees
that, should he violate the provisions of Section 7 and its subsections such
that the Company shall be forced to undertake any efforts to defend, confirm or
declare the validity of the covenants contained within Section 8 of this
Agreement, the time restrictions set forth therein shall be extended for a
period of time equal to the pendency of any court proceedings, including
appeals. Further, Executive agrees that, should the Company undertake any
efforts to defend, confirm or declare the validity of any of the covenants
contained in Sections 7, 8 or 9 of this Agreement, the Company shall be entitled
to recover from Executive all of its reasonable attorneys' fees and costs
incurred in prosecuting or defending any such action or engaging in any such
efforts.
Section 12. No Conflicts


16



--------------------------------------------------------------------------------




Executive represents and warrants to the Company that on the Commencement Date,
to the best of Executive's knowledge, Executive's acceptance of employment with,
and performance of Executive's duties for, the Company will not conflict with or
result in a violation or breach of, or constitute a default under, any contract,
agreement or understanding to which Executive is, or was, a party or of which
Executive is aware and that there are no restrictions, covenants, agreements or
limitations on Executive's right or ability to enter into and perform the terms
of this Agreement, other than as expressly disclosed.
Section 13. Dispute Resolution; Mediation and Arbitration
Except as provided in the last sentence of this Section 13, to the fullest
extent permitted by law, the Company and Executive agree to waive their rights
to seek remedies in court, including but not limited to rights to a trial by
jury. The Company and Executive agree that any dispute between or among them or
their affiliates or related entities arising out of, relating to or in
connection with this Agreement or Executive's employment with the Company,
including but not limited to claims for discrimination or other alleged
violations of any federal, state or local employment and labor law statutes,
ordinances or regulations, will be resolved in accordance with a confidential
two-step dispute resolution procedure involving: (1) Step One: non-binding
mediation, and (2) Step Two: binding arbitration under the Federal Arbitration
Act, 9 U.S.C. § 1, et. seq., or state law, whichever is applicable. Any such
mediation or arbitration hereunder shall be under the auspices of the American
Arbitration Association (“AAA”) pursuant to its then current Commercial
Arbitration Rules and Mediation Procedures (the “AAA Commercial Rules”).
Disputes encompassed by this Section 13 include claims for discrimination
arising under local, state or federal statutes or ordinances and claims arising
under any state's labor laws. Notwithstanding anything to the contrary in the
AAA Commercial Rules, the mediation process (Step One) may be ended by either
party to the dispute upon notice to the other party that it desires to terminate
the mediation and proceed to the Step Two arbitration; provided, however, that
neither party may so terminate the mediation process prior to the occurrence of
at least one (1) mediation session with the


17



--------------------------------------------------------------------------------




mediator. No arbitration shall be initiated or take place with respect to a
given dispute if the parties have successfully achieved a mutually agreed to
resolution of the dispute as a result of the Step One mediation, other than as a
result of breach of the agreement encompassing the resolution. The mediation
session(s) and, if necessary, the arbitration hearing shall be held in the city
nearest to Executive's office location during the course of Executive's
employment with the Company or an alternative location mutually agreeable to
Executive and the Company. The arbitration (if the dispute is not resolved by
mediation) will be conducted by a single AAA arbitrator, mutually selected by
the parties, as provided for by the AAA Commercial Rules. The Company will be
responsible for the AAA charges, including the costs of the mediator and
arbitrator. The Company and Executive agree that the arbitrator shall apply the
substantive law of the State of New York to all state law claims and federal law
to any federal law claims, that discovery shall be conducted in accordance with
the AAA Commercial Rules or as otherwise permitted by law as determined by the
arbitrator. In accordance with the AAA Commercial Rules (a copy of which is
available through AAA's website, www.adr.org), the arbitrator's award shall
consist of a written statement as to the disposition of each claim and the
relief, if any, awarded on each claim. The Company and Executive understand that
the right to appeal or to seek modification of any ruling or award by the
arbitrator is limited under state and federal law. Any award rendered by the
arbitrator will be final and binding, and judgment may be entered on it in any
court of competent jurisdiction. Nothing contained herein shall restrict either
party from seeking temporary injunctive relief in a court of law to the extent
set forth in Section 11 hereof.
In the unlikely event the AAA refuses to accept jurisdiction over a dispute,
Executive and the Company agree to submit to Judicial-Arbitration-Mediation
Services (“JAMS”) mediation and arbitration applying the JAMS equivalent of the
AAA Commercial Rules. If AAA and JAMS refuse to accept jurisdiction, the parties
may litigate in a court of competent jurisdiction.


18



--------------------------------------------------------------------------------




Section 14. Miscellaneous
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard for the
conflict of laws provisions thereof.
(b)    Entire Agreement and Amendments; Survivorship; Strict Construction.
(i)    This Agreement contains the entire understanding and agreement of the
parties with respect to the subject matter hereof. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto, which attaches a copy of this
Agreement.
(ii)    The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
(c)    Tax Compliance. All compensation paid to Executive is intended to, and is
reasonably believed to, comply with Internal Revenue Code Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”), as amended, as well as other tax
related laws and regulations to the extent it does not fall into any applicable
exclusion, and shall be interpreted and construed consistent with that intent.
Notwithstanding the foregoing, the Company makes no representations that the
terms of this Agreement (and any compensation payable thereunder) comply with
Section 409A, and in no event shall the Company be liable for any taxes,
interest, penalties or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A. No expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
to the extent subject to the requirements of Section 409A, and no such right


19



--------------------------------------------------------------------------------




to reimbursement or right to in-kind benefits shall be subject to liquidation or
exchange for any other benefit. For purposes of Section 409A, each payment in a
series of installment payments, if any, provided under this Agreement shall be
treated as a separate payment. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing and any provision in this Agreement to the
contrary, if on the date of his termination of employment, Executive is deemed
to be a “specified employee” within the meaning of Section 409A and any payment
or benefit provided to Executive in connection with his termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A, then such payment or benefit due upon, or
within the six-month period following, a termination of Executive's employment
(whether under his Agreement, any other plan, program, payroll practice or any
equity grant) and which do not otherwise qualify under the exemptions under
Treas. Reg. Section 1.409A-1 (including, without limitation, payments that
constitute “separation pay” within the meaning of Section 409A), shall be paid
or provided to Executive in a lump sum on the earlier of (a) the date which is
six months and one day after Executive's “separation from service” (as such term
is defined in Section 409A) for any reason other than death, and (b) the date of
Executive's death, and any remaining payments and benefits shall be paid or
provided in accordance with the payment dates specified in this Agreement for
such payment or benefit.
(d)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


20



--------------------------------------------------------------------------------




(e)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
(f)    Assignment. This Agreement shall not be assignable by Executive. This
Agreement shall be freely assignable by the Company without restriction to any
successor in interest.
(g)    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assigns.
Notice. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or three (3) business days after mailing
registered mail, return receipt requested, postage prepaid or by recognized
courier, addressed to the respective addressees set forth on the execution page
of this Agreement, provided that all notices to the Company shall also be
directed to Neil Rosolinsky, Deputy General Counsel, Litigation & Employment,
Citizens Bank, 30 Montgomery Street, 13th floor, Jersey City, NJ 07302 or to
such other address as either party may have furnished to the other in writing,
except that notice of change of address shall be effective only upon receipt.


(h)    Withholding Taxes; Deductions. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. Executive
agrees that the Company may, at any time during, or in any event upon
termination of his employment, deduct from Executive's compensation, any monies
due by Executive to the Company for any overpayment made and/or outstanding
loans, advances, relocation expenses and/or salary paid in respect of PTO that
was taken but not earned, unless otherwise prohibited by law.


21



--------------------------------------------------------------------------------




(i)    Indemnification. At all times subsequent to the Commencement Date, the
executive and his estate shall be covered by any by-laws, policies, procedures,
or otherwise regarding indemnification of senior executives or employees of the
Company, and shall be a named insured on any Directors & Officers insurance
policy which is held by the Company.
(j)    Counterparts; Effectiveness. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto, including by fax or electronic pdf.


[intentionally blank]








22



--------------------------------------------------------------------------------


Exhibit 10.7


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year that appears next to their signatures:


EXECUTIVE
/s/ Donald H. McCree III March 23, 2015
Donald H. McCree III     Date
                        
COMPANY
/s/ Bruce Van Saun     March 23, 2015
By: Bruce Van Saun Date
Chairman and CEO,
                            Citizens Financial Group, Inc.
 


23



--------------------------------------------------------------------------------

Exhibit 10.7



ADDENDUM TO
EXECUTIVE EMPLOYMENT AGREEMENT


This ADDENDUM TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Addendum”) is made as of
August 2, 2017 by and between Citizens Financial Group, Inc., together with its
subsidiaries and any and all successor entities (the “Company”) and Donald H.
McCree III (“Executive”).


This Addendum is a supplement to Executive’s Executive Employment Agreement
dated March 23, 2015 (the “Original Agreement”), and the terms of this Addendum
shall be incorporated by reference therein and shall become terms and conditions
of Executive’s continued employment. The terms of this Addendum shall supersede
any conflicting terms found in the Original Agreement. This Addendum may not be
altered, modified, or amended except by written instrument signed by the parties
hereto. To the extent capitalized terms are not defined herein, the definitions
included in the Original Agreement or Addendum, as applicable, shall govern.
Section 1.     Notice Period
The parties agree that “Notice Period” as such term is used in the Original
Agreement shall mean one hundred twenty (120) days; provided, that, the other
terms of Section 1(a) of the Original Agreement shall remain in full force and
effect.


Section 2    .     Change of Control Severance
(a)    In the event Executive's employment is terminated by the Company without
Cause (other than by reason of Executive’s death or disability) or the Executive
resigns with Good Reason, in each case within 24 months following a Change of
Control, Executive shall receive a payment equivalent to: (i) two times the sum
of (A) Executive’s Base Salary at the time of termination and (B) the average
cash bonus paid to Executive during the prior three years; plus (ii) a pro-rata
bonus for the year in which termination occurs, based on the average cash bonus
paid to Executive during the prior three years (together, the “COC Severance
Payment”).
    
(b)    Any COC Severance Payment made in accordance with this section shall be
in lieu of and not in addition to any payments to which Executive may otherwise
have been entitled in accordance with other sections of this Addendum or the
Original Agreement and shall be in full and final settlement of all claims
Executive may have arising out of or in connection with his employment or its
termination, other than with respect to any outstanding equity held by
Executive, which shall be treated as provided for in the applicable Company
stock plan and award agreements governing such awards.


Section 3.     Payment of Severance
(a)    The severance set forth in Section 4(a) of the Original Agreement and the
COC Severance Payment set forth in this Addendum shall be made in a lump sum,
subject to execution and non-revocation of a Standard Release, within seventy
(70) days of the termination of Executive’s employment. If the period between
the termination of Executive’s employment and the latest possible effective date
of the Standard Release spans two calendar years, the COC Severance Payment
shall be paid by the Company in the second calendar year.


24



--------------------------------------------------------------------------------

Exhibit 10.7


Section 4.     Definitions
(a)    “Good Reason” means any of the following changes, as compared to
Executive’s terms of employment prior to a Change of Control:
(i)a material diminution in Executive’s authority, duties, or responsibilities;
(ii)a material diminution in Executive’s base salary other than a general
reduction in base salary that affects all similarly situated employees; or
(iii)a relocation of Executive’s principal place of employment by more than 50
miles from his or her current principal place of employment, unless the new
principal place of employment is closer to Executive’s home address.
Provided, however, that Executive’s must give written notice to the Company
within 30 days of the initial existence of any of the foregoing changes, the
Company shall have 30 days upon receipt of such notice to remedy the condition
so as to eliminate the Good Reason, and if not remedied, Executive’s employment
must terminate no later than 60 days following the expiration of such cure
period. Notwithstanding the foregoing, the Executive’s continued employment
shall not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Addendum.
(b)    “Change of Control” means the occurrence of any one or more of the
following events:
(i)    any Person (as defined in Section 3(a)(9) of the Exchange Act of 1934, as
amended and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof), other than an employee benefit plan or trust
maintained by the Company, becomes the Beneficial Owner (as defined in Rule
13d-3 under the Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s outstanding securities entitled to vote generally in the
election of directors;
(ii)    at any time during a period of 12 consecutive months, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(the “Board”) and any new member of the Board whose election or nomination for
election was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was so approved, cease for any reason
to constitute a majority of members of the Board; or
(iii)    the consummation of (A) a merger or consolidation of the Company with
any other corporation or entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity or, if applicable, the ultimate parent thereof) at least 50% of the
combined voting power and total fair market value of the securities of the
Company or such surviving entity or parent outstanding immediately after such
merger or consolidation, or (B) any sale, lease, exchange or other transfer to
any Person of assets of the Company, in one transaction or a series of related
transactions, having an aggregate fair market value of more than 50% of the fair
market value of the Company and its subsidiaries (the “Company Value”)
immediately prior to such transaction(s), but only to the extent that, in
connection with such transaction(s) or within a reasonable period thereafter,
the Company’s shareholders receive


25



--------------------------------------------------------------------------------

Exhibit 10.7


distributions of cash and/or assets having a fair market value that is greater
than 50% of the Company Value immediately prior to such transaction(s).
Section 5.     Section 280G
(i)    If the aggregate of all amounts and benefits due to Executive under this
Addendum or the Original Agreement or any other plan, program, agreement or
arrangement of the Company or any of its Affiliates, which, if received by
Executive in full, would constitute “parachute payments,” as such term is
defined in and under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), (collectively, “Change of Control Benefits”), reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, is less than the amount Executive
would receive, after all such applicable taxes, if Executive received aggregate
Change of Control Benefits equal to an amount which is $1.00 less than three (3)
times Executive’s “base amount,” as defined in and determined under Section 280G
of the Code, then such Change of Control Benefits shall be reduced or eliminated
to the extent necessary so that the Change of Control Benefits received by the
Executive will not constitute parachute payments. If a reduction in the Change
of Control Benefits is necessary, reduction shall occur in the following order
unless the Executive elects in writing a different order, subject to the
Company’s consent (which shall not be unreasonably withheld or delayed): (i)
severance payment based on multiple of Base Salary and/or annual bonus; (ii)
other cash payments; (iii) any annual incentive compensation paid as severance;
(iv) acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of stock subject to the option, provided such
options are not permitted to be valued under Treasury Regulations Section
1.280G-1 Q/A – 24(c); (v) any equity awards accelerated or otherwise valued at
full value, provided such equity awards are not permitted to be valued under
Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vi) acceleration of vesting
of stock options with an exercise price that exceeds the then fair market value
of stock subject to the option, provided such options are permitted to be valued
under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vii) acceleration of
vesting of all other stock options and equity awards; and (viii) within any
category, reductions shall be from the last due payment to the first.
(ii)    It is possible that after the determinations and selections made
pursuant to Section 5(a) above, Executive will receive Change of Control
Benefits that are, in the aggregate, either more or less than the amounts
contemplated by Section 5(a) above (hereafter referred to as an “Excess Payment”
or “Underpayment,” respectively). If there is an Excess Payment, Executive shall
promptly repay the Company an amount consistent with this Section 5(b). If there
is an Underpayment, the Company shall pay Executive an amount consistent with
this Section 5(b).
(iii)    The determinations with respect to this Section 5 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the regular
independent auditor is unable or unwilling to makes such determinations, in
which event the Auditor shall be a nationally-recognized United States public
accounting firm chosen by the Company.
Section 6.    Miscellaneous
(a)    Governing Law. This Addendum shall be governed by and construed in
accordance with New York law without giving effect to the conflict of laws
provisions thereof.


26



--------------------------------------------------------------------------------

Exhibit 10.7


(b)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Addendum on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Addendum.
(c)    Severability. In the event that any one or more of the provisions of this
Addendum shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Addendum shall not be affected thereby.




[signature page follows]


27



--------------------------------------------------------------------------------


Exhibit 10.7


IN WITNESS WHEREOF, Executive duly executed this Addendum as of the day and year
first above written.


ACCEPTED AND AGREED
/s/ Donald H. McCree III
Donald H. McCree III










